Criminal prosecution, tried upon an indictment charging the defendant with unlawfully possessing and transporting intoxicating liquors.
Verdict: Guilty.
Judgment: Eighteen months on the roads.
Defendant appeals, assigning errors.
A careful perusal of the record leaves us with the impression that no reversible error was committed on the trial. His Honor's statement as to what constitutes an aider and abettor, considered alone, may be subject to some criticism, but taken as a whole we think the charge meets the requirements of the law.
No error.